Citation Nr: 0901719	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-20 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether or not a timely substantive appeal (VA Form 9) was 
received for the issue of entitlement to service connection for 
post traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel











INTRODUCTION

The veteran served on active duty from September 1977 to June 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision and a May 2006 
notice of an untimely appeal of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the benefits 
sought on appeal.

The veteran also indicated in an August 2006 letter that the RO 
decisions, dated October 2004 and August 2006, denying service 
connection for PTSD should be revised or reversed due to clear 
and unmistakable evidence (CUE). This issue has not been 
adjudicated and it is REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran was notified by the RO in an October 8, 2004 
rating decision that entitlement to service connection for PTSD 
was denied; notice of this decision was mailed to the veteran 
from the RO dated on October 22, 2004.

2.  The veteran's notice of disagreement (NOD) was received by 
the RO on January 21, 2005.

3.  A statement of the case was issued by the RO on June 3, 
2005; and the veteran was then advised by accompanying letter 
that in order to complete the appeal, he was required to file a 
substantive appeal with the RO within 60 days from the date of 
the June 5, 2005 letter, or within the remainder, if any, of 
the one-year period from the date of letter notifying the 
veteran of the action(s) that he had appealed, no later than 
October 22, 2005.

4.  There was no document received within the 60-day period 
from issuance of the June 2005 SOC or by October 2005 that 
constitutes either a substantive appeal or a timely request for 
extension of time to file a substantive appeal with respect to 
the October 2004 rating decision.

5.  The veteran was notified May 5, 2006 that his appeal for 
PTSD was considered closed as the veteran did not file a timely 
substantive appeal.


CONCLUSION OF LAW

The veteran did not file a timely substantive appeal on the 
claim of entitlement to service connection for PTSD. 38 
U.S.C.A. §§ 7104, 7105, 7108 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.2600, 19.4, 20.101, 20.200, 20.202, 20.300, 
20.302(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice and duty to assist provisions of the Veterans Claims 
Assistance Act (VCAA) do not apply to this appeal as the law as 
mandated by statute is dispositive of the claim. See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). The VCAA essentially 
clarifies VA's duty to notify claimants of any information that 
is necessary to substantiate a claim for benefits and codifies 
VA's duty to assist. Thus, because the facts of this case are 
not in dispute and this case involves pure statutory 
interpretation, the VCAA is inapplicable and need not be 
further discussed. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2006).

Analysis

The Board has jurisdiction over appeals of questions of law and 
fact that involve entitlement to VA benefits, as well as to 
resolve questions of its own jurisdiction. 38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 19.4, 20.101 (2008).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations. 
"Appellate review will be initiated by a notice of disagreement 
and completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section." 38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200. "Proper completion and filing of a 
substantive appeal are the last actions the veteran needs to 
take to perfect an appeal." 38 C.F.R. § 20.202. The notice of 
disagreement and the substantive appeal must be filed with the 
office that entered the determination with which disagreement 
has been expressed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.300.

After a notice of disagreement is filed, a statement of the 
case is to be prepared, unless the benefit being sought is 
granted in full. 38 U.S.C.A. § 7105(d)(1). Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the statement of the case is mailed or within the 
remainder of the one-year time period from the date of mailing 
of notice of the initial determination being appealed, 
whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).

It has been held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice of 
disagreement and a formal appeal. When an appellant fails to 
file a timely appeal, and does not request an extension of time 
in writing before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original jurisdiction. 
Roy v. Brown, 5 Vet. App. 554, 556 (1993).

A substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information. 38 
C.F.R. § 20.202. The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed. 38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202. An application for review on 
appeal shall not be entertained unless it is in conformity with 
this Chapter [Chapter 71]. 38 U.S.C.A. § 7108.

In this case, an RO decision dated October 8, 2004 denied 
entitlement to service connection for PTSD. The RO notified the 
veteran of this decision and of his appellate rights by letter 
dated October 22, 2004. Therefore, the one-year appeals period 
expired on October 22, 2005, one year after "the date of 
mailing of the notice of the result of the initial review or 
determination." 38 U.S.C.A. § 7105(b)(1).

A timely notice of disagreement from the veteran was received 
on January 21, 2005. The RO issued a statement of the case 
dated in June 3, 2005 by letter dated June 7, 2005. It was 
mailed to the veteran at his most recent address of record. He 
was notified that he was required to file a substantive appeal 
to complete his appeal, and a VA Form 9 was provided for that 
purpose. He was advised that he should respond within 60 days 
from the date of the letter or within the remainder of the one 
year appeal period, in order to perfect his appeal.

The appeal period following the mailing of the statement of the 
case expired on October 22, 2005. 38 U.S.C.A. § 7105(d)(3), 38 
C.F.R. § 20.302(b). The veteran submitted nothing further until 
March 2, 2006, when the veteran stated he wanted to appeal the 
October 8, 2004 decision of the RO. In a statement, dated March 
1, 2006, the veteran claimed that he submitted a VA-9 dated 
July 10, 2005 and attached a copy of it. Despite having a copy 
of a VA-9 dated July 10, 2005, there is no evidence of record 
that the original VA-9 was received by the RO at such date. 

While, it is unfortunate the veteran might have been confused 
about when the one year period ran, the cover letter to the SOC 
specifically explained that the veteran had 60 days from the 
date of that letter or within the remainder, if any, of the one 
year period from the date of the letter notifying him of the 
action that he had appealed, and the veteran has clearly 
indicated that he was aware of such notice.  Moreover, the 
United States Court of Appeals for Veterans Claims, citing to 
an opinion from the United States Supreme Court, has held that 
everyone dealing with the Government is charged with knowledge 
of Federal statute and agency regulations.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  In this case, the veteran 
did not perfect his appeal by filing a substantive appeal in a 
timely fashion, i.e., by October 22, 2005. 

The fact remains and the evidence of record clearly shows that 
a substantive appeal with the October 2004 rating decision was 
not timely filed by the veteran. Without a timely perfected 
appeal, the Board is without jurisdiction to consider the 
underlying claim for service connection. As such, the appeal 
must be denied. 


ORDER

As a substantive appeal with the October 2004 decision that 
denied the claim for service connection for PTSD was not timely 
filed, the appeal, as to this matter, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


